ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_03_EN.txt. 219

SEPARATE OPINION OF JUDGE KOOIJMANS

Reasons for negative vote on operative subparagraph (3) (D) — Background
and context of request for advisory opinion — Need for balanced treatment —
Jurisdictional issues — Article 12, paragraph 2, of the Charter and General
Assembly resolution 377 A (V) — Question of judicial propriety — Purpose of
request — Merits — Self-determination — Proportionality — Self-defence —
Legal consequences — Obligations for other States — Article 41 of the Inter-
national Law Commission Articles on State Responsibility — Duty of non-
recognition — Duty of abstention — Duty to ensure respect for humanitarian
law — Common Article 1 of the Geneva Conventions.

I. INTRODUCTORY REMARKS

1. I have voted in favour of all paragraphs of the operative part of the
Advisory Opinion with one exception, viz. subparagraph (3) (D) dealing
with the legal consequences for States.

I had a number of reasons for casting that negative vote which I will
only briefly indicate at this stage, since I will come back to them when
commenting on the various parts of the Opinion.

My motives can be summarized as follows.

First, the request as formulated by the General Assembly did not make
it necessary for the Court to determine the obligations for States which
ensue from the Court’s findings. In this respect an analogy with the struc-
ture of the Opinion in the Namibia case is not appropriate. In that case
the question about the legal consequences for States was at the heart of
the request and logically so since it was premised on a decision of the
Security Council. That resolution, and in particular its operative para-
graph 5 which was addressed to “all States”, was considered by the Court
to be “essential for the purposes of the present advisory opinion” (Legal
Consequences for States of the Continued Presence of South Africa in
Namibia (South West Africa) notwithstanding Security Council Resolu-
tion 276 (1970), Advisory Opinion, 1. C.J. Reports 1971, p. 51, para. 108).

A similar situation does not exist in the present case, where the Court’s
view is not asked on the legal consequences of a decision taken by a
political organ of the United Nations but of an act committed by a Mem-
ber State. That does not prevent the Court from considering the issue of
consequences for third States once that act has been found to be illegal
but then the Court’s conclusion is wholly dependent upon its reasoning
and not upon the necessary logic of the request.

87
220 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

It is, however, this reasoning that in my view is not persuasive (see
paras. 39-49, below) and this was my second motive for casting a nega-
tive vote.

And, third, I find the Court’s conclusions as laid down in sub-
paragraph (3) (D) of the dispositif rather weak; apart from the Court’s
finding that States are under an obligation “not to render aid or
assistance in maintaining the situation created by [the] construction
fof the wall]” (a finding I subscribe to) I find it difficult to envisage
what States are expected to do or not to do in actual practice. In my
opinion a judicial body’s findings should have a direct bearing on the
addressee’s behaviour; neither the first nor the last part of operative
subparagraph (3) (D) meets this requirement.

2. Although I am in general agreement with the Court’s Opinion, on
some issues I have reservations with regard to its reasoning. I will, in
giving my comments, follow the logical order of the Opinion:

(a) jurisdictional issues;

(b) the question of judicial propriety;
(c) the merits;

(d) the legal consequences.

Before doing so I wish, however, to make some remarks about the
background and context of the request.

II]. BACKGROUND AND CONTEXT OF THE REQUEST FOR THE ADVISORY OPINION

3. In paragraph 54 of the Opinion the Court observes (in the context
of judicial propriety) that it is aware that the question of the wall is part
of a greater whole but that that cannot be a reason for it to decline to
reply to the question asked. It adds that this wider context will be care-
fully taken into account. | fully share the Court’s view as laid down in
that paragraph including the Court’s observation that it can nevertheless
only examine other issues to the extent that is necessary for the con-
sideration of the question put to it.

4. In my opinion the Court could and should have given more explicit
attention to the general context of the request in its Opinion. The situa-
tion in and around Palestine has been for a number of decades not only
a virtually continuous threat to international peace and security but also
a human tragedy which in many respects is mind-boggling. How can a
society like the Palestinian one get used to and live with a situation where
the victims of violence are often innocent men, women and children?
How can a society like the Israeli society get used to and live with a situa-
tion where attacks against a political opponent are targeted at innocent
civilians, men, women and children, in an indiscriminate way?

88
221 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

5. The construction of the wall is explained by Israel as a necessary
protection against the latter category of acts which are generally con-
sidered to be international crimes. Deliberate and indiscriminate attacks
against civilians with the intention to kill are the core element of terror-
ism which has been unconditionally condemned by the international
community regardless of the motives which have inspired them.

Every State, including Israel, has the right and even the duty (as the
Court says in paragraph 141) to respond to such acts in order to protect
the life of its citizens, albeit the choice of means in doing so is limited by
the norms and rules of international law. In the present case, Israel has
not respected those limits, and the Court convincingly demonstrates that
these norms and rules of international law have not been respected by it.
I find no fault with this conclusion nor with the finding that the construc-
tion of the wall along the chosen route has greatly added to the suffering
of the Palestinians living in the Occupied Territory.

6. In paragraph 122 the Court finds that the construction of the wall,
along with measures taken earlier, severely impedes the exercise by the
Palestinian people of its right to self-determination, and therefore consti-
tutes a breach of Israel’s obligation to respect that right. I have doubts
whether the last part of that finding is correct (see paragraph 32, below),
but it is beyond doubt that the mere existence of a structure that sepa-
rates the Palestinians from each other makes the realization of their right
to self-determination far more difficult, even if it has to be admitted that
the realization of this right is more dependent upon political agreement
than on the situation in loco.

But it is also true that the terrorist acts themselves have caused “great
harm to the legitimate aspirations of the Palestinian people for a better
future”, as was stated in the Middle East Quartet Statement of 16 July
2002. And the Statement continues: “Terrorists must not be allowed to
kill the hope of an entire region, and a united international community,
for genuine peace and security for both Palestinians and Israelis.”
(Written Statement of Israel, Annex 10.)

7. The fact that the Court has limited itself to report merely on a
number of the historical facts which have led to the present human
tragedy may be correct from the viewpoint of what is really needed to
answer the request of the General Assembly: the result, however, is that
the historical résumé, as presented in paragraphs 70 to 78, is rather two-
dimensional. I will illustrate this by giving one example which is hardly
relevant for the case itself.

8. Before giving its historical résumé, the Court says that it will first
make a brief analysis of the status of the territory and it starts by men-
tioning the establishment of the Mandate after the First World War.
Nothing is said, however, about the status of the West Bank between the
conclusion of the General Armistice Agreement in 1949 and the occupa-
tion by Israel in 1967, in spite of the fact that it is a generally known fact

89
222 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

that it was placed by Jordan under its sovereignty but that this claim
to sovereignty, which was relinquished only in 1988, was recognized by
three States only.

9. I fail to understand the reason for this omission of an objective
historical fact since in my view the fact that Jordan claimed sovereignty
over the West Bank only strengthens the argument in favour of the
applicability of the Fourth Geneva Convention right from the moment
of its occupation by Israel in June 1967.

If it is correct that the Government of Israel claims that the Fourth
Geneva Convention is not applicable de jure in the West Bank since that
territory had not previously to the 1967 war been under Jordanian sov-
ereignty, that argument already fails since a territory, which by one of the
parties to an armed conflict is claimed as its own and is under its control,
is — once occupied by the other party — by definition occupied territory
of a High Contracting Party in the sense of the Fourth Geneva Conven-
tion (emphasis added). And both Israel and Jordan were parties to the
Convention.

That this at the time also was recognized by the Israeli authorities is
borne out by the Order issued after the occupation and referred to in
paragraph 93 of the Opinion.

10. The strange result of the Court’s reticence about the status of the
West Bank between 1949 and 1967 is that it is only by implication that
the reader is able to understand that it was under Jordanian control
(paragraphs 73 and 129 refer to the demarcation line between Israel and
Jordan (the Green Line)) without ever being explicitly informed that the
West Bank had been placed under Jordanian authority. This is all the
more puzzling as the Court would in no way have been compelled to
comment on the legality or legitimacy of that authority if 1t had made
mention of it.

11. In a letter of 29 January from the Deputy Director General and
Legal Adviser of the Israeli Ministry of Foreign Affairs to the Registrar
of the Court it is stated that “Israel trusts and expects that the Court will
look beyond the request to the wider issues relevant to this matter”
(Written Statement of Israel, covering letter). In this respect it was said
that resolution ES-10/14 is “absolutely silent” on the terrorist attacks
against Israeli citizens and thus “reflects the gravest prejudice and imbal-
ance with the requesting organ”. Israel, therefore, requested the Court
not to render the opinion.

12. | am of the view that the Court, in deciding whether it is appro-
priate to respond to a request for an advisory opinion, can involve itself
with the political debate which has preceded the request only to the
extent necessary to understand the question put. It is no exception that
such debate is heated but, as the Court said in the case of the Legality of
the Threat or Use of Nuclear Weapons

90
223 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

“once the Assembly has asked, by adopting a resolution, for an advi-
sory opinion on a legal question, the Court, in determining whether
there are any compelling reasons for it to refuse to give such an
opinion, will not have regard to the origins or to the political history
of the request, or to the distribution of votes in respect of the
adopted resolution” (C.J. Reports 1996 (I), p. 237, para. 16).

The Court, however, does not function in a void. It is the principal judi-
cial organ of the United Nations and has to carry out its function and
responsibility within the wider political context. It cannot be expected to
present a legal opinion on the request of a political organ without taking
full account of the context in which the request was made.

13. Although the Court certainly has taken into account the argu-
ments put forward by Israel and has dealt with them in a considerate
manner, I am of the view that the present Opinion could have reflected in
a more satisfactory way the interests at stake for all those living in the
region. The rather oblique references to terrorist acts which can be found
at several places in the Opinion are in my view not sufficient for this pur-
pose. An advisory opinion is brought to the attention of a political organ
of the United Nations and is destined to have an effect on a political
process. It should therefore throughout its reasoning and up till the
operative part reflect the legitimate interests and responsibilities of all
those involved and not merely refer to them in a concluding paragraph
(para. 162).

IH]. JURISDICTIONAL ISSUES

14. I fully share the view of the Court that the adoption of resolu-
tion ES-10/14 was not ultra vires since it did not contravene the provision
of Article 12, paragraph 1, of the Charter; nor did it fail to fulfil the
essential conditions set by the Uniting for Peace resolution (resolu-
tion 377 A (V)) for the convening of an Emergency Special Session.

15. I doubt, however, whether it is possible to describe the practice of
the political organs of the United Nations with respect to the interpreta-
tion of Article 12, paragraph 1, of the Charter without taking into
account the effect of the Uniting for Peace resolution on this interpreta-
tion. In the Opinion, the Court deals with resolution 377 A (V) as a sepa-
rate item and merely in relation to its procedural requirements. In my
opinion this resolution also had a more substantive effect, namely with
regard to the interpretation of the relationship between the competences
of the Security Council and the General Assembly respectively, in the
field of international peace and security and has certainly expedited

91
224 CONSTRUCTION OF A WALL (SEP. OP. KOOÏMANS)

the development of the interpretation of the condition, contained in
Article 12, paragraph 1, namely that the Assembly shall not make a
recommendation with regard to a dispute or situation while the Security
Council is exercising its functions in respect of such dispute or situation
(emphasis added).

16. This effect is also recognized in doctrine. “The adoption of the
‘Uniting for Peace’ resolution . . . could not fail to have an effect on the
weight to be given to the restriction in Article 12, paragraph 1.” (Philippe
Manin, in J.-P. Cot, La Charte des Nations Unies, 2nd ed., 1981, p. 298
[translation by the Registry]; see also E. de Wet, The Chapter VIT
Powers of the United Nations Security Council, 2004, p. 46.) In actual
practice the adoption of the Uniting for Peace resolution has contributed
to the interpretation that, if a veto cast by a permanent member prevents
the Security Council from taking a decision, the latter is no longer con-
sidered to be exercising its functions within the meaning of Article 12,
paragraph 1. And the fact that a veto had been cast when the Security
Council voted on a resolution dealing with the construction of the wall is
determinative for the conclusion that the Security Council was no longer
exercising its functions under the Charter with respect to the construction
of the wall. In the present case, therefore, the conclusion that resolu-
tion ES-10/14 did not contravene Article 12, paragraph 1, of the Charter
cannot be dissociated from the effect resolution 377 A (V) has had on the
interpretation of that provision.

17. That such practice is accepted by both Assembly and Security Coun-
cil also with regard to the procedural requirements of resolution 377 A (V)
is borne out by the fact that none of the Council’s members con-
sidered that the reconvening of the Assembly in Emergency Special Ses-
sion on 20 October 2003 was unconstitutional and that the adoption of
the resolution demanding that Israel stop and reverse the construction
of the wall was therefore ultra vires. In this respect it is telling that this
resolution (resolution ES-10/13) was tabled as a compromise by the
Presidency of the European Union, among whose members were two
permanent and two non-permanent members of the Security Council,
less than a week after a draft resolution on the same subject had been
vetoed in the Council.

18. Let me add that I agree with the Court that there has developed a
practice enabling the General Assembly and the Security Council to deal
in parallel with the same matter concerning the maintenance of interna-
tional peace and security. I doubt, however, whether a resolution of the
character of resolution ES-10/13 (which beyond any doubt is a recom-
mendation in the sense of Article 12, paragraph 1) could have been law-
fully adopted by the Assembly, whether in a regular session or in an
Emergency Special Session, if the Security Council had been considering
the specific issue of the construction of the wall without yet having taken
a decision.

92
225 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)
IV. THE QUESTION OF JUDICIAL PROPRIETY

19. I must confess that I have felt considerable hesitation as to whether
it would be judicially proper to comply with the request of the Assembly.

20. This hesitation had first of all to do with the question whether the
Court would not be unduly politicized by giving the requested advisory
opinion, thereby undermining its ability to contribute to global security
and to respect for the rule of law. It must be admitted that such an
opinion, whatever its content, will inevitably become part of an already
heated political debate. The question is in particular pertinent as three
members of the Quartet (the United States, the Russian Federation and
the European Union) abstained on resolution ES-10/14 and do not seem
too eager to see the Court complying with the request out of fear that the
opinion may interfere with the political peace process. Such fears cannot
be taken lightly since the situation concerned is a continuous danger for
international peace and security and a source of immense human suffer-
ing.

21. While recognizing that the risk of a possible politicization is real,
I nevertheless concluded that this risk would not be neutralized by a
refusal to give an opinion. The risk should have been a consideration for
the General Assembly when it envisaged making the request. Once the
decision to do so had been taken, the Court was made an actor on the
political stage regardless of whether it would or would not give an
opinion. A refusal would just as much have politicized the Court as the
rendering of an opinion. Only by limiting itself strictly to its judicial func-
tion is the Court able to minimize the risk that its credibility in upholding
the respect for the rule of law is affected.

22. My hesitation was also related to the question of the object of the
Assembly’s request. What was the Assembly’s purpose in making the
request? Resolution ES-10/14 seems to give some further information in
this respect in its last preambular paragraph which reads as follows:

“Bearing in mind that the passage of time further compounds the
difficulties on the ground, as Israel, the occupying Power, continues
to refuse to comply with international law vis-a-vis its construction
of the above-mentioned wall, with all its detrimental implications
and consequences . . .”

Evidentiy the Assembly finds it necessary to take speedy action to bring
to an end these detrimental implications and consequences and for this
purpose it needs the views of the Court.

But the question remains: Views on what? And why the views of a judi-
cial body on an act which has already been determined not to be in con-
formity with international law and the perpetrator of which has already
been called upon to terminate and reverse its wrongful conduct (resolu-
tion ES-10/13)?

93
226 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

23. The present request recalls the dilemma as seen by Judge Petrén in
the Namibia case. He felt that the purpose of the request for an advisory
opinion was in that case “above all to obtain from the Court a reply such
that States would find themselves under obligation to bring to bear on
South Africa pressure . . .”. He called this a reversal of the natural dis-
tribution of roles as between the principal judicial organ and the political
organ of the United Nations since, instead of asking the Court its opin-
ion on a legal question in order to deduce the political consequences fol-
lowing from it, the opposite was done (Legal Consequences for States of
the Continued Presence of South Africa in Namibia (South West Africa)
notwithstanding Security Council Resolution 276 (1970), Advisory Opin-
ion, L C.J. Reports 1971, p. 128).

24. In the present Opinion the Court responds to the argument that
the Assembly has not made clear what use it would make of an advisory
opinion on the wall, with a reference to the Nuclear Weapons case where
it said that

“it is not for the Court itself to purport to decide whether or not an
advisory opinion is needed by the Assembly for the performance of its
functions. The General Assembly has the right to decide for itself on
the usefulness of an opinion in the light of its own needs.” (Para. 61.)

And the Court continues that it “cannot substitute its assessment of the
usefulness of the opinion requested for that of the organ that seeks such
opinion, namely the General Assembly” (para. 62).

25. I do not consider this answer fully satisfactory. There is quite a dif-
ference between substituting the Court’s assessment of the usefulness of the
opinion for that of the organ requesting it and analysing from a judicial
viewpoint what the purpose of the request is. The latter is a simple neces-
sity in order to find out what the Court as a judicial body is in a position
to say. And from that point of view the request is phrased in a way which
can be called odd, to put it mildly. And in actual fact the Court makes this
analysis when in paragraph 39 of the Opinion it says that the use of the
terms “legal consequences” arising from the construction of the wall
“necessarily encompasses an assessment of whether that construction is or
is not in breach of certain rules and principles of international law”. I agree
with that statement but not because the word “necessarily” is related to the
terms of the request but because it is related to the judicial responsibility of
the Court. To quote the words of Judge Dillard in the Namibia case:

“when these [political] organs do see fit to ask for an advisory opin-
ion, they must expect the Court to act in strict accordance with its
judicial function. This function precludes it from accepting, without
any enquiry whatever, a legal conclusion which itself conditions the
nature and scope of the legal consequences flowing from it. It would
be otherwise if the resolutions requesting an opinion were legally
neutral...” (LC. J. Reports 1971, p. 151; emphasis added.)

94
227 CONSTRUCTION OF A WALL (SEP. OP. KOOLJMANS)

26. In the present case the request is far from being “legally neutral”.
In order not to be precluded, from the viewpoint of judicial propriety,
from rendering the opinion, the Court therefore is duty bound to recon-
sider the content of the request in order to uphold its judicial dignity. The
Court has done so but in my view it should have done so proprio motu
and not by assuming what the Assembly “necessarily” must have assumed,
something it evidently did not.

27. Let me add that in other respects I share the views the Court has
expressed with regard to the issue of judicial propriety. In particular the
Court’s finding that the subject-matter of the General Assembly cannot be
regarded as being “only a bilateral matter between Israel and Palestine”
(para. 49) is in my view worded in a felicitous way since, in regard
to the issue of the existence of a bilateral dispute, it avoids the dilemma
of “either/or”. A situation which is of legitimate concern to the organized
international community and a bilateral dispute with regard to that same
situation may exist simultaneously. The existence of the latter cannot
deprive the organs of the organized community of the competence which
has been assigned to them by the constitutive instruments. In the present
case the involvement of the United Nations in the question of Palestine is
a long-standing one and, as the Court says, the subject-matter of the
request is of acute concern to the United Nations (para. 50). By giving an
opinion the Court therefore in no way circumvents the principle of con-
sent to the judicial settlement of a bilateral dispute which exists simul-
taneously. The bilateral dispute cannot be dissociated from the subject-
matter of the request, but only in very particular circumstances which
cannot be spelled out in general can its existence be seen as an argument
for the Court to decline to reply to the request. In this respect, I find the
quotation from the Western Sahara Opinion in paragraph 47 of the
Opinion, which contains pure circular reasoning, less than helpful.

28. If the request has been legitimately made in view of the United
Nations long-standing involvement with the question of Palestine,
Israel’s argument that the Court does not have at its disposal the neces-
sary evidentiary material, as this is to an important degree in the hands of
Israel as a party to the dispute, does not hold water. The Court has to
respect Israel’s choice not to address the merits, but it is the Court’s own
responsibility to assess whether the available information is sufficient to
enable it to give the requested opinion. And, although it is a matter for
sincere regret that Israel has decided not to address the merits, the Court
is right when it concludes that the available material allows it to give the
opinion.

V. MERITS

29. I share the Court’s view that the 1907 Hague Regulations, the
Fourth Geneva Convention of 1949, the 1966 Covenants on Civil and

95
228 CONSTRUCTION OF A WALL (SEP. OP. KOOLMANS)

Political Rights and on Economic, Social and Cultural Rights and the
1989 Convention on the Rights of the Child are applicable to the Occu-
pied Palestinian Territory and that Israel by constructing the wall and
establishing the associated régime has breached its obligation under cer-
tain provisions of each of these conventions.

I find no fault with the Court’s reasoning in this respect although I
regret that the summary of the Court’s findings in paragraph 137 does
not contain a list of treaty provisions which have been breached.

30. The Court has refrained from taking a position with regard to ter-
ritorial rights and the question of permanent status. It has taken note of
statements, made by Israeli authorities on various occasions, that the
“fence” is a temporary measure, that it is not a border and that it does
not change the legal status of the territory. I welcome these assurances
which may be seen as the recognition of legal commitments on the side of
Israel but share the Court’s concern that the construction of the wall
creates a fait accompli. It is therefore all the more important to expedite
the political process which has to settle all territorial and permanent
status issues.

31. Self-determination — In my view, it would have been better if the
Court had also left issues of self-determination to this political process.
I fully recognize that the right of self-determination is one of the basic
principles of modern international jaw and that the realization of this
right for the people of Palestine is one of the most burning issues for
the solution of the Israeli-Palestinian conflict. The overriding aim of the
political process, as it is embodied inter alia in the Roadmap, is “the
emergence of an independent, democratic and viable Palestinian State
living side by side in peace and security with Israel and its other neigh-
bours” (dossier of the Secretary-General, No. 70). This goal is subscribed
to by both Israel and Palestine; both are, therefore, in good faith bound
to desist from acts which may jeopardize this common interest.

32. The right of self-determination of the Palestinian people is there-
fore imbedded in a much wider context than the construction of the wall
and has to find its realization in this wider context. 1 readily agree with
the Court that the wall and its associated régime impede the exercise by
the Palestinian people of its right to self-determination be it only for the
reason that the wall establishes a physical separation of the people
entitled to enjoy this right. But not every impediment to the exercise of a
right is by definition a breach of that right or of the obligation to respect
it, as the Court seems to conclude in paragraph 122. As was said by the
Quartet in its statement of 16 July 2002, the terrorist attacks (and the
failure of the Palestinian Authority to prevent them) cause also great
harm to the legitimate aspirations of the Palestinian people and thus

96
229 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

seriously impede the realization of the right of self-determination. Is
that also a breach of that right? And if so, by whom? In my view the
Court could not have concluded that Israel had committed a breach of
its obligation to respect the Palestinians’ right to self-determination
without further legal analysis.

33. In this respect I do not find the references to earlier statements of
the Court in paragraph 88 of the Opinion very enlightening. In the
Namibia case the Court referred in specific terms to the relations between
the inhabitants of a mandate and the mandatory as reflected in the con-
stitutive instruments of the mandate system. In the East Timor case the
Court called the rights of peoples to self-determination in a colonial situa-
tion a right erga omnes, therefore a right opposable to all. But it said
nothing about the way in which this “right” must be translated into obli-
gations for States which are not the colonial Power. And J repeat the
question: Is every impediment to the exercise of the right to self-determi-
nation a breach of an obligation to respect it? Is it so only when it is
serious? Would the discontinuance of the impeding act restore the right or
merely bring the breach to an end?

34. Proportionality — The Court finds that the conditions set out in
the qualifying clauses in the applicable humanitarian law and human
rights conventions have not been met and that the measures taken by
Israel cannot be justified by military exigencies or by requirements of
national security or public order (paras. 135-137). I agree with that find-
ing but in my opinion the construction of the wall should also have been
put to the proportionality test, in particular since the concepts of military
necessity and proportionality have always been intimately linked in inter-
national humanitarian law. And in my view it is of decisive importance
that, even if the construction of the wall and its associated régime could
be justified as measures necessary to protect the legitimate rights of
Israeli citizens, these measures would not pass the proportionality test.
The route chosen for the construction of the wall and the ensuing dis-
turbing consequences for the inhabitants of the Occupied Palestinian Ter-
ritory are manifestly disproportionate to interests which Israel seeks to
protect, as seems to be recognized also in recent decisions of the Israeli
Supreme Court.

35. Self-defence — Israel based the construction of the wall on its
inherent right of self-defence as contained in Article 51 of the Charter. In
this respect it relied on Security Council resolutions 1368 (2001) and 1373
(2001), adopted after the terrorist attacks of 11 September 2001 against
targets located in the United States.

The Court starts its response to this argument by stating that

97
230 CONSTRUCTION OF A WALL (SEP. OP, KOOIJMANS)

Article 51 recognizes the existence of an inherent right of self-defence in
the case of an armed attack by one State against another State (para. 139).
Although this statement is undoubtedly correct, as a reply to Israel's
argument it is, with all due respect, beside the point. Resolutions 1368
(2001) and 1373 (2001) recognize the inherent right of individual or col-
lective self-defence without making any reference to an armed attack by a
State. The Security Council called acts of international terrorism, without
any further qualification, a threat to international peace and security
which authorizes it to act under Chapter VII of the Charter. And it actu-
ally did so in resolution 1373 (2001) without ascribing these acts of ter-
rorism to a particular State. This is the completely new element in these
resolutions. This new element is not excluded by the terms of Article 51
since this conditions the exercise of the inherent right of self-defence on a
previous armed attack without saying that this armed attack must come
from another State even if this has been the generally accepted interpre-
tation for more than 50 years. The Court has regrettably by-passed this
new element, the legal implications of which cannot as yet be assessed but
which marks undeniably a new approach to the concept of self-defence.

36. The argument which in my view is decisive for the dismissal of
Israel’s claim that it is merely exercising its right of self-defence can be
found in the second part of paragraph 139. The right of self-defence as
contained in the Charter is a rule of international law and thus relates to
international phenomena. Resolutions 1368 (2001) and 1373 (2001) refer
to acts of international terrorism as constituting a threat to international
peace and security; they therefore have no immediate bearing on terrorist
acts originating within a territory which is under control of the State
which is also the victim of these acts. And Israel does not claim that these
acts have their origin elsewhere. The Court therefore rightly concludes
that the situation is different from that contemplated by resolutions 1368
(2001) and 1373 (2001) and that consequently Article 51 of the Charter
cannot be invoked by Israel.

VI. LEGAL CONSEQUENCES

37. I have voted in favour of subparagraph (3) (B), (C) and (E) of the
operative part. I agree with the Court’s finding with regard to the conse-
quences of the breaches by Israel of its obligations under international
law for Israel itself and for the United Nations (paras. 149-153 and 160).
Since I have voted, however, against operative subparagraph (3) (D), the
remainder of my opinion will explain the reasons for my dissent in a
more detailed way than I did in my introductory remarks.

38. The General Assembly requests the Court to specify what are the

98
231 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

legal consequences arising from the construction of the wall. If the object
of the request is to obtain from the Court an opinion which the General
Assembly deems of assistance to it for the proper exercise of its functions
(para. 50) it is only logical that a specific paragraph of the dispositif is
addressed to the General Assembly. That the paragraph is also addressed
to the Security Council is logical as well in view of the shared or parallel
responsibilities of the two organs.

Since the Court has found that the construction of the wall and the
associated régime constitute breaches of Israel’s obligations under inter-
national law, it is also logical that the Court spells out what are the legal
consequences for Israel.

39. Although the Court beyond any doubt is entitled to do so, the
request itself does not necessitate (not even by implication) the determi-
nation of the legal consequences for other States, even if a great number
of participants urged the Court to do so (para. 146). In this respect the
situation is completely different from that in the Namibia case where the
question was exclusively focused on the legal consequences for States,
and logically so since the subject-matter of the request was a decision by
the Security Council.

In the present case there must therefore be a special reason for deter-
mining the legal consequences for other States since the clear analogy in
wording with the request in the Namibia case is insufficient.

40. That reason as indicated in paragraphs 155 to 158 of the Opinion
is that the obligations violated by Israel include certain obligations erga
omnes. I must admit that I have considerable difficulty in understanding
why a violation of an obligation erga omnes by one State should neces-
sarily lead to an obligation for third States. The nearest I can come to
such an explanation is the text of Article 41 of the International Law
Commission’s Articles on State Responsibility. That Article reads:

“1. States shall cooperate to bring to an end through lawful means
any serious breach within the meaning of article 40. [Article 40 deals
with serious breaches of obligations arising under a peremptory
norm of general international law.]

2. No State shall recognize as lawful a situation created by a
serious breach within the meaning of article 40, nor render aid or
assistance in maintaining that situation.”

Paragraph 3 of Article 41 is a saving clause and of no relevance for the
present case.

41. I will not deal with the tricky question whether obligations erga
omnes can be equated with obligations arising under a peremptory norm
of general international law. In this respect I refer to the useful commen-
tary of the ILC under the heading of Chapter ITI of its Articles. For argu-
ment’s sake I start from the assumption that the consequences of the
violation of such obligations are identical.

99
232 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

42. Paragraph 1 of Article 41 explicitly refers to a duty to co-operate.
As paragraph 3 of the commentary states, “What is called for in the
face of serious breaches is a joint and coordinated effort by all States to
counteract the effects of these breaches.” And paragraph 2 refers to
“[clooperation . . . in the framework of a competent international organi-
zation, in particular the United Nations”. Article 41, paragraph |, there-
fore does not refer to individual obligations of third States as a result of
a serious breach. What is said there is encompassed in the Court’s finding
in operative subparagraph (3) (E) and not in subparagraph (3) (D).

43. Article 41, paragraph 2, however, explicitly mentions the duty not
to recognize as lawful a situation created by a serious breach just as
operative subparagraph (3) (D) does. In its commentary the ILC refers to
unlawful situations which — virtually without exception — take the form
of a legal claim, usually to territory. It gives as examples “an attempted
acquisition of sovereignty over territory through denial of the right of
self-determination”, the annexation of Manchuria by Japan and of
Kuwait by Iraq, South Africa’s claim to Namibia, the Unilateral Decla-
ration of Independence in Rhodesia and the creation of Bantustans in
South Africa. In other words, all examples mentioned refer to situations
arising from formal or quasi-formal promulgations intended to have an
erga omnes effect. I have no problem with accepting a duty of non-
recognition in such cases.

44. I have great difficulty, however, in understanding what the
duty not to recognize an illegal fact involves. What are the individual
addressees of this part of operative subparagraph (3) (D) supposed to do
in order to comply with this obligation? That question is even more
cogent considering that 144 States unequivocally have condemned the
construction of the wall as unlawful (resolution ES-10/13), whereas those
States which abstained or voted against (with the exception of Israel)
did not do so because they considered the construction of the wall
as legal. The duty not to recognize amounts, therefore, in my view to an
obligation without real substance.

45. That argument does not apply to the second obligation mentioned
in Article 41, paragraph 2, namely the obligation not to render aid or
assistance in maintaining the situation created by the serious breach. I
therefore fully support that part of operative subparagraph (3) (D).
Moreover, I would have been in favour of adding in the reasoning or
even in the operative part a sentence reminding States of the importance
of rendering humanitarian assistance to the victims of the construction of
the wall. (The Court included a similar sentence, be it with a different
scope, in its Opinion in the Namibia case, 1 C.J. Reports 1971, p. 56,
para. 125.)

46. Finally, | have difficulty in accepting the Court’s finding that the
States parties to the Fourth Geneva Convention are under an obligation

100
233 CONSTRUCTION OF A WALL (SEP. OP. KOOLJMANS)

to ensure compliance by Israel with humanitarian law as embodied in
that Convention (paragraph 159, operative subparagraph (3) (D), last
part).

In this respect the Court bases itself on common Article | of the
Geneva Convention which reads: “The High Contracting Parties under-
take to respect and to ensure respect for the present Convention in all
circumstances.” (Emphasis added.)

47. The Court does not say on what ground it concludes that this
Article imposes obligations on third States not party to a conflict.
The travaux préparatoires do not support that conclusion. According to
Professor Kalshoven, who investigated thoroughly the genesis and further
development of common Article 1, it was mainly intended to ensure
respect of the conventions by the population as a whole and as such was
closely linked to common Article 3 dealing with internal conflicts
(F. Kalshoven, “The Undertaking to Respect and Ensure Respect in All
Circumstances: From Tiny Seed to Ripening Fruit”, in Yearbook of
International Humanitarian Law, Vol. 2, 1999, pp. 3-61). His conclusion
from the travaux préparatoires is:

“I have not found in the records of the Diplomatic Conference
even the slightest awareness on the part of government delegates
that one might ever wish to read into the phrase ‘to ensure respect’
any undertaking by a contracting State other than an obligation to
ensure respect for the Conventions by its people ‘in all circum-
stances’.” (Ibid., p. 28.)

48. Now it is true that already from an early moment the International
Committee of the Red Cross in its (non-authoritative) commentaries on
the 1949 Convention has taken the position that common Article 1 con-
tains an obligation for all States parties to ensure respect by other States
parties. It is equally true that the Diplomatic Conference which adopted
the 1977 Additional Protocols incorporated common Article 1 in the
First Protocol. But at no moment did the Conference deal with its
presumed implications for third States.

49. Hardly less helpful is the Court’s reference to common Article 1 in
the Nicaragua case. The Court, without interpreting its terms, observed
that “such an obligation does not derive only from the Conventions
themselves, but from the general principles of humanitarian law to which
the Conventions merely give specific expression”. The Court continued
that “The United States [was] thus under an obligation not to encourage
persons or groups engaged in the conflict in Nicaragua” to act in viola-
tion of common Article 3 (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Merits,
Judgment, C.J. Reports 1986, p. 114, para. 220).

But this duty of abstention is completely different from a positive duty
to ensure compliance with the law.
50. Although I certainly am not in favour of a restricted interpretation

101
234 CONSTRUCTION OF A WALL (SEP. OP. KOOIJMANS)

of common Article 1, such as may have been envisaged in 1949, I simply
do not know whether the scope given by the Court to this Article in the
present Opinion is correct as a statement of positive law. Since the Court
does not give any argument in its reasoning, I do not feel able to support
its finding. Moreover, I fail to see what kind of positive action, resulting
from this obligation, may be expected from individual States, apart from
diplomatic démarches.

$1. For all these reasons I felt compelled to vote against operative sub-
paragraph (3) (D).

(Signed) Pieter H. KOOUMANS.

102
